Citation Nr: 0703977	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for arthritis, left 
knee, status post partial lateral meniscectomy, currently 
rated as 10 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel



INTRODUCTION

The veteran reportedly had active duty service from August 
1973 to August 1984.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2006 for further development.  Additional 
evidence was received from the veteran with a written waiver 
of preliminary RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board acknowledges the veteran's recent submission of 
private medical records from Pueblo Bone and Joint Clinic 
dated September 2005 to July 2006.  Such records reflect that 
in February 2006, the veteran underwent left knee 
arthroscopic surgery, and subsequent records reflect follow-
up treatment.  In light of the recent surgery which may 
suggest in increase in disability, and acknowledging that the 
veteran's most recent VA examination pertaining to the left 
knee was in September 2002, the Board has determined that the 
veteran should be scheduled for a VA examination to assess 
the current severity of his left knee disability.  38 C.F.R. 
§ 3.159(c)(4); see generally VAOPGCPREC 11-95 (1995).

The Board also notes that the January 2006 Remand included a 
direction to obtain the veteran's Social Security 
Administration (SSA) records, and also to obtain 
clarification from the veteran as to whether he is receiving 
any disability benefits separate from SSA benefits in view of 
certain reference in the file to disability from the Postal 
Service.  Although the RO obtained the veteran's SSA records, 
it does not appear that the veteran was asked to clarify 
whether he is also receiving additional disability benefits.  
Records associated with any additional disability award could 
be relevant to the current appeal.   

The veteran in this case also seeks entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on the basis of being 
housebound.  The veteran's representative has requested an 
appropriate examination in connection with this particular 
claim.  In view of the need to return the case for reasons 
set forth above, the Board believes it appropriate to also 
schedule an aid and attendance/housebound examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request clarification as to whether the 
veteran is receiving disability benefits 
from any entity other than the SSA, in 
particular the U.S. Postal Service.  
Appropriate action should be taken to 
request any additional records associated 
with any such disability award.  

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and extent of 
impairment from his left knee disability.  
It is imperative that the claims file, be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated studies, 
including X-rays, should be performed.  
Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If there is 
recurrent subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate, or 
severe. 

3.  The veteran should be scheduled for a 
VA aid and attendance/housebound 
examination.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  

4.  The RO should then review the 
expanded record and readjudicate the 
increased rating and special monthly 
compensation issues.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



